Exhibit 10.4

 

CONSULTING AGREEMENT

 

                The following contains all the items of an at-will consulting
agreement between AMYLIN PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), located at 9360 Towne Centre Drive, San Diego, California 92121, and
Alain Baron (“Consultant”), an individual located at 12863 Baywind Point, San
Diego, CA 92130, effective as of June 1, 2008 (the “Effective Date”).

 

                The nature of the services Consultant will provide as a
consultant to the Company, the amount of time committed and Consultant’s
compensation are set forth in Exhibit A hereto.  In rendering such services to
the Company, Consultant shall act as an independent contractor and not as an
employee of the Company and shall be free to dispose of such portion of
Consultant’s entire time, energy and skill as Consultant has not agreed to
devote to the Company.  The Company or Consultant may terminate this Agreement
at any time, with or without cause.

 

                Consultant understands that as part of the consideration for his
retention as a consultant by the Company, he has not brought and will not bring
with him to the Company or use in the performance of his responsibilities at the
Company any equipment, supplies, facility, or trade secret information of any
current or former employer which are not generally available to the public,
unless Consultant has obtained written authorization for their possession and
use.  Consultant also understands that, in his retention as a consultant with
the Company, Consultant is not to breach any obligation of confidentiality that
he has to any third party, and Consultant agrees that he shall fulfill all such
obligations during his retention as consultant with the Company.

 

                Consultant understands that the Company possesses and will
continue to possess information that has been created, discovered or developed
by the Company (or that has otherwise become known to the Company) which has
commercial value to the Company.  This information includes, but is not limited
to, (a) information created, discovered, developed, or made known by Consultant
or to Consultant arising out of or in connection with his retention as a
consultant by the Company, and (b) information in which property rights have
been assigned or otherwise conveyed to the Company.  All of the aforementioned
information is hereinafter called “Proprietary Information.”  By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, strategies, and forecasts.

 

                In consideration of his retention as a consultant to the
Company, and the compensation received by him from the Company from time to
time, Consultant hereby agrees as follows:

 

                1.             All Proprietary Information shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents and other rights in connection therewith. 
Consultant hereby assigns to the Company any rights he may have or acquire in
all Proprietary Information.  At all times during his retention as a consultant
by the Company and at all times after termination of such retention as a
consultant, Consultant will keep in confidence and trust all Proprietary
Information, and will not use or disclose any Proprietary Information or
anything relating to it without the express written consent of the Company,
except as may be necessary in the ordinary course of performing his duties as a
consultant of the Company.

 

1

--------------------------------------------------------------------------------


 

                2.             Consultant agrees that during the period that he
is retained as a consultant to the Company, he will not, without the Company’s
express written consent, engage in any employment or activity (whether as a
consultant, advisor or otherwise) in any business competitive with the Company.

 

                3.             All documents, data, records, apparatuses,
equipment and other physical property, whether or not pertaining to Proprietary
Information, furnished to Consultant by the Company or produced by Consultant or
others in connection with his retention as a consultant shall be and remain the
sole property of the Company and shall be returned promptly to the Company as
and when requested by the Company.  Should the Company not so request,
Consultant shall return and deliver all such property upon termination of his
retention as a consultant by himself or by the Company for any reason, and
Consultant will not take with him any such property or any reproduction of such
property upon such termination.

 

                4.             Consultant agrees that for a period of one
(1) year following termination of his retention as a consultant with the
Company, he will not solicit or in any manner encourage employees of the Company
to leave its employ.

 

                5.             Consultant will promptly disclose to the Company,
or any persons designated by it, all improvements, inventions, discoveries,
ideas, formulae, processes, techniques, know-how and data, whether or not
patentable, made or conceived or reduced to practice or learned by Consultant,
either alone or jointly with others, during the period of his retention as a
consultant which (a) are within the scope of the consulting services to be
provided by Consultant under this Agreement and are related to or useful in the
business of the Company, or (b) result from tasks assigned Consultant by the
Company, or (c) are funded by the Company, or (d) result from use of premises
owned, leased or contracted for by the Company (all said improvements,
inventions, discoveries, ideas, formulae, processes, techniques, know-how and
data shall be collectively hereinafter called “Inventions”).  Such disclosure
shall continue for one (1) year after termination of this Agreement with respect
to anything that would be an Invention if made, conceived, reduced to practice
or learned during the term hereof.  Consultant agrees that all Inventions shall
be the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith.  Consultant hereby assigns to the Company any rights he may have or
acquire in all Inventions.  Consultant further agrees as to all Inventions to
assist the Company in every proper way (but at the Company’s expense) to obtain
and from time to time enforce patents on the Inventions in any and all
countries.

 

                6.             Consultant represents that his performance of all
the terms of this Agreement and that his retention as a consultant by the
Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Consultant in confidence or in trust prior
to his retention as a consultant by the Company. Consultant has not entered
into, and Consultant agrees he will not enter into, any agreement either written
or oral in conflict herewith.

 

2

--------------------------------------------------------------------------------


 

                7.             Consultant shall perform the services in
accordance with all applicable laws, rules and regulations and represents and
warrants that he has never been (i) debarred or convicted of a crime for which a
person can be debarred, under Section 306(a) or 306(b) of the Generic Drug
Enforcement Act of 1992 or (ii) threatened to be debarred or indicted for a
crime or otherwise engaged in conduct for which a person can be debarred, under
Section 306(a) or (b).  Consultant agrees that he will promptly notify the
Company in the event of any such debarment, conviction, threat or indictment.

 

                8.             Consultant agrees that all writings, reports,
drawings, photographs, engineering drawings, sketches, models, sound recordings,
software, audio visual recordings and other creative works prepared by
Consultant pursuant to this Agreement will be deemed to have been prepared for
the Company and will be considered as works made for hire and all rights and the
copyrights therefore will be owned by the Company.  Consultant hereby assigns to
the Company all rights, titles and interests in and to said copyrights in the
United States and elsewhere, including registration and publication rights,
rights to create derivative works and all other rights which are incident to
copyright ownership.  In the event any court holds such creative works not to be
works for hire, Consultant will assign such creative works to the Company, at
its request, in consideration for the compensation paid to the Consultant
hereunder.

 

                9.             Consultant agrees that in addition to any other
rights and remedies available to the Company for any breach by Consultant of his
obligations hereunder, the Company shall be entitled to enforcement of
Consultant’s obligations hereunder by court injunction.

 

                10.           If any provision of this Agreement shall be
declared invalid, illegal or unenforceable, such provision shall be severed and
all remaining provisions shall continue in full force and effect.

 

                11.           This Agreement shall be effective as of the
Effective Date, and unless earlier terminated as provided hereunder, shall
continue until May 31, 2009, when it shall automatically expire.

 

                12.           The term Company, as used herein, shall include
any subsidiary or affiliate of Amylin Pharmaceuticals, Inc.

 

                13.           Consultant shall not have the right to assign, by
operation of law or otherwise, or subcontract any or all of the Services under
this Agreement to any third party, without Company’s prior written consent. This
Agreement shall be binding upon Consultant, his heirs, executors, assigns and
administrators and shall inure to the benefit of the Company, its successors and
assigns.

 

                14.           This Agreement, including any Exhibits attached
hereto, represent the entire Agreement between the parties with respect to the
subject matter hereof.  The terms and conditions contained in any documents
utilized by either party in connection with this Agreement (including, without
limitation, any purchase order) at variance with or in addition to those set
forth herein, will be of no force and effect with respect to the transactions
contemplated under this Agreement.

 

3

--------------------------------------------------------------------------------


 

                15.           This Agreement shall be governed by and construed
in accordance with the laws of the State of California (except its choice of law
rules), and the parties to this Agreement hereby submit to the jurisdiction and
venue of the California courts, both state and federal.

 

                16.           This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile and upon such delivery the facsimile
signature will be deemed to have the same effect as if the original signature
had been delivered to the other party.

 

 

AGREED AND ACCEPTED:

AGREED AND ACCEPTED:

 

 

 

Amylin Pharmaceuticals, Inc.

 

 

 

 

/s/ Alain Baron

 

/s/ Lloyd Rowland

Alain Baron

Lloyd Rowland

 

VP, Governance and Compliance,

 

and Secretary

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Nature of Consulting:

 

Consultant shall consult with and provide to the Company, as may be requested by
the Company during the term of this Agreement, the following consulting
services: Periodic consultation on projects. Any activity of Consultant with
respect to such subject matter shall be deemed to be in connection with his
consulting.

 

 

 

Compensation:

 

In consideration of the maintenance by Consultant of the terms and conditions of
this Agreement, including consultation with and provision of services to the
Company in the aforementioned subject matter, Consultant shall be paid at an
hourly rate of $425.00/hour.

 

 

 

 

 

In addition, Company shall reimburse Consultant for the reasonable expenses
incurred by Consultant related to the consulting services, provided that such
expenses are pre-approved by Company and documented by receipts. Consultant
shall submit invoices on a monthly basis (in order of Amylin preference) to
(i) by email to accounts.payable@amylin.com, (ii) by fax to 858-334-1186, or
(iii) by mail to Accounts Payable Department, Amylin Pharmaceuticals, Inc., 9360
Towne Centre Drive, San Diego, California 92121 (or to such other address as may
be designated by AMYLIN), and such invoice(s) shall be paid by Company within
thirty (30) days of Company’s receipt of the invoice. Company will, in
accordance with its policy, issue a purchase order for the services hereunder
with a purchase order number that shall be referenced by Consultant in each
invoice.

 

5

--------------------------------------------------------------------------------